People ex rel. Anderson v Clifford (2018 NY Slip Op 04858)





People ex rel. Anderson v Clifford


2018 NY Slip Op 04858


Decided on June 29, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2018-05146	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Rickey Anderson, petitioner,
vMichelle Clifford, etc., respondent. Rickey Anderson, East Elmhurst, NY, petitioner pro se.


Richard A. Brown, District Attorney, Kew Gardens, NY (Kathryn E. Mullen of counsel), for respondent.

Writ of habeas corpus in the nature of an application to reduce bail upon Queens County Indictment No. 14/2018, and application by the petitioner for poor person relief.
ORDERED that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P., ROMAN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court